DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 09 April 2020 has been considered.

Election/Restrictions
The restriction requirement/election of species of the Office Actions of 28 October 2021 and 17 March 2022 have been reconsidered and are hereby withdrawn.  Claims 1-19 are pending and have been considered on the merits.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities:  
Claim 11 should be revised to recite “… from the group consisting of the genus Pichia, Candida [[or]] and Yarrowia.”
Claim 18 should be revised to recite “… polyketides, and mevalonate pathway derivatives.”  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is confusing in its recitation of “the group consisting of the genus Saccharomyces, Pichia, Candida or Yarrowia” since it is not apparent if the claim is intended to be limited to recombinant yeast from the foregoing group or if this group merely refers to possible embodiments within the broader recitation of “the group consisting of the genus Saccharomyces, Candida, Ashbya, Dekkera, Pichia (Hansenula), Debaryomyces, Clavispora, Lodderomyces, Yarrowia, Zigosaccharomyces, Schizosaccharomyces, Torulaspora, Kluyveromyces, Brettanomycces, Cryptococcus and Malassezia.”
	Claim 12 is confusing since there is no antecedent basis for the recitation of “the strong promoter”.
	Claim 13 is confusing in its recitation of “the group consisting of pSAM4, pCUP1-1, pCUP1.Cgla, pCUP1.Sba, pACUI, pACU2, pACU3p, pACU4p, pACU5, pACU6, pACU7, pACU8, pACU9, pACUlOp, pACU11, pACU12, pACU13, pACU14, pACU15, pGAL/CUPlp, pCRS5, and pCHA1” since it is not apparent if the claim is intended to be limited to promoters from the foregoing group or if this group merely refers to possible embodiments within the broader recitation of “the group consisting of promoters inducible or repressible with copper, promoters inducible or repressible with methionine and promoters inducible or repressible with threonine.”
	Claim 15 is confusing in its recitation of “the group consisting of pCTR1, pCTR3, pCUR1, pCUR2, pCUR3, pCUR4, pCUR5p, pCUR6, pCUR7, pCUR8, pCUR9, pCUR10, pCUR11, pCUR12, pCUR13, pCUR14, pCUR15, pCUR16, pCUR17, pLYSI, pLYS4, pLYS9, pLYRlp, pLYR2p, pLYR3p, pLYR4p, pLYR5p, pLYR6p, pLYR7p, pLYR8, pLYR9, pLYR10, pLYR1i, pMET17, pMET6, pMET14, pMET3, pSAMI, pSAM2, pMDH2, pJEN1, pICLI, pADH2 and pMLS1” since it is not apparent if the claim is intended to be limited to promoters from the foregoing group or if this group merely refers to possible embodiments within the broader recitation of “the group consisting of promoters inducible or repressible with copper, promoters inducible or repressible with lysine and promoters inducible or repressible with methionine.”
	Claim 18 is confusing in its recitation of “components of the krebs cycles or derivatives” because: (1) there is only one Krebs cycle of intermediary metabolism and the recitation of krebs cycles infers that the claim encompasses components of some other unnamed Krebs cycle, and (2) it is not apparent what “derivatives” the claim is referring to.



Allowable Subject Matter
Claims 1-10, 14, 16, 17 and 19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Publication No. 2020/0224150 is the publication which corresponds to the present application.
	US Publication No. 2014/0127765 describes the production of fatty acids or fatty alcohols by microorganisms engineered to include an acetyl-CoA pathway.  In various embodiments the engineered microbes contain genes encoding some of the enzymes recited by Claim 1 of the present application; however, there is no suggestion to combine all genes encoding malate dehydrogenase, malic enzyme, PEP carboxylase or PEP carboxykinase and acetaldehyde-CoA dehydrogenase in a single microorganism in which at least one gene encoding pyruvate kinase 1 is also deleted or attenuated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652